Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-3-2007

USA v. Hoffman
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4182




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Hoffman" (2007). 2007 Decisions. Paper 818.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/818


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 05-4182
                                    ____________

                           UNITED STATES OF AMERICA

                                          v.

                               JOSEPH F. HOFFMAN,

                                                Appellant


                                    ____________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                                  (No. 04-cr-00334-1)
                       District Judge: Hon. Bruce W. Kauffman

                                Argued May 21, 2007

           Before: BARRY, CHAGARES, and TASHIMA,1 Circuit Judges.

                                    ____________

                                 (Filed: July 3, 2007)

Cheryl J. Sturm (Argued)
387 Ring Road
Chadds Ford, PA 19317

      Counsel for Appellant



      1
        The Honorable A. Wallace Tashima, United States Circuit Judge for the Ninth
Circuit Court of Appeals, sitting by designation.
Judy Goldstein Smith (Argued)
Amy L. Kurland
Assistant United States Attorney, Eastern District of Pennsylvania
615 Chestnut Street
Suite 1250
Philadelphia, PA 19106

       Counsel for Appellee

                               OPINION OF THE COURT

CHAGARES, Circuit Judge.

       Defendant/appellant Joseph F. Hoffman was formerly employed as a hearing

examiner for the Bureau of Administrative Adjudication, which is the municipal agency

tasked with resolving appeals of parking citations issued by the Philadelphia Parking

Authority (PPA). Hoffman was charged and convicted of several crimes arising out of

his participation in a scam to fix parking tickets issued by the PPA. On appeal, he

challenges his conviction and sentence on various grounds. Because we find none of

these challenges to be persuasive, we will affirm both his conviction and sentence.

                                             I.

       As we write only for the parties, we do not set forth the facts in detail. The

evidence at trial showed that between the fall of 1999 and February 2003, Hoffman

dismissed or reduced parking ticket liability for numerous individuals in exchange for

cash and other inducements. As part of this scheme, Hoffman employed a co-conspirator,

Charles Mirarchi, as a bagman to ferry bribe money from certain individuals to Hoffman.

On February 13, 2003, the FBI approached both Hoffman and Mirarchi individually and


                                             2
informed them that they were under investigation for illegal ticket fixing. Thereafter, on

March 5, 2003, Hoffman mailed Mirarchi a letter containing a $4000 check, the

ostensible purpose of which was to repay a loan Mirarchi had given to Hoffman. For its

part, the Government offered evidence to show that no such loan ever occurred, and

argued that Hoffman’s purpose in making this mailing was to fabricate a pretext that

could explain his financial transactions with Mirarchi. Based on this mailing, Hoffman

was charged with and convicted of, inter alia, mail fraud in violation of 18 U.S.C. § 1341

and § 1346.

       On appeal, Hoffman’s central argument is a challenge to the sufficiency of the

evidence supporting his conviction for mail fraud. As such, we must view the evidence

“in the light most favorable to the Government, and credit all reasonable inferences that

support the verdict[].” United States v. Perez, 280 F.3d 318, 342 (3d Cir. 2002) (citing

Glasser v. United States, 315 U.S. 60, 80 (1942)). Despite the “particularly deferential”

standard of review we apply, United States v. Hedaithy, 392 F.3d 580, 604 (3d Cir. 2004),

Hoffman nonetheless argues that the mailing in issue could not have been in furtherance

of the ticket-fixing scheme because Hoffman had completed the scheme by the time he

made the mailing in issue. The short answer to Hoffman’s challenge is that mailings

made to conceal either the existence or the true nature of a criminal scheme fall within the

ambit of federal prohibitions against mail fraud. As we observed in United States v.

Cross, 128 F.3d 145 (3d Cir. 1997), “‘the close relation of the mailings to the scheme

does not turn on time or space, but on the dependence in some way of the completion of

                                             3
the scheme or the prevention of its detection on the mailings in question.’” Id. at 150

(quoting United States v. Tarnopol, 561 F.2d 466, 471-72 (3d Cir. 1977)) (emphasis

added). Cross reflects the self-evident proposition that the aim of virtually all criminal

actors, including those who commit mail fraud, is not only to accomplish their criminal

goals, but also to escape detection and liability for these misdeeds. Because the jury

reasonably could have concluded that Hoffman made the mailing in question in an effort

to conceal certain inculpatory dealings with Mirarchi, the District Court therefore rightly

declined to set aside Hoffman’s conviction for mail fraud.

       We have reviewed Hoffman’s other assignments of error and find them to be

meritless.

                                             II.

       For the foregoing reasons, we will affirm the decision of the District Court in all

respects.




                                              4